Citation Nr: 1623032	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-48 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hip disability, to include as secondary to left knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran and his spouse testified before the undersigned in a hearing at the RO in April 2013.  A transcript of that hearing was reviewed prior to this decision. 

This matter was previously before the Board in July 2014 and August 2015, at which time it was remanded for additional development

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2015 Board remand, a VA addendum opinion was provided in December 2015.  After a review of the record and the remand directives, the VA examiner concluded that it was less likely than not that the Veteran's bilateral hip osteoarthritis was secondary to the Veteran claimed incident of falling.  The examiner's rationale was that first, there was no injury mechanism or specified history as to how the Veteran fell or in what circumstance this occurred or where the force application was a result of the fall to the right lower extremity, and at what height if any did the Veteran fall.  Next, the examiner opined that there was no evidence in the record of a gait abnormality secondary to hip joint pain, nor was there any evidence of groin pain or symptoms of hip osteoarthritis at a time proximate to the alleged fall to establish a cause and effect relationships.  The examiner then opined that the Veteran had polyarthritis degenerative joint disease in his fingers, shoulder, back, and knees and that it was as likely as not that the etiology of the bilateral hip osteoarthritis was a result of his genotype and phenotypic expression.  Finally, the examiner reported that hip x-rays in September 2009 were normal and showed no evidence of arthritis and it was much later that the imaging studies showed osteoarthritis at a time quite removed from the alleged fall.  

Initially, the Board finds that he December 2015 VA examination report is insufficient for adjudication purposes.  First, despite the VA examiner's insistence that there was no injury mechanism or specified history regarding how the Veteran fell, a review of the Veteran's testimony before the undersigned Veterans Law Judge shows that he reported falling and landing on his hands and knees.  Consequently, there is information concerning the circumstances regarding the Veteran's fall.  Therefore,  the Board finds that the examiner's rationale to this point is not supported by the facts in the records.

Additionally, the examiner did not address the question of aggravation of the claimed bilateral hip disorder by service-connected disability.  A medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, on remand, this opinion must be provided in the VA examination report.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, preferably by an examiner who has not examined the Veteran in connection with this appeal, to determine the nature and etiology of any diagnosed bilateral hip disability.  All indicated tests should be accomplished, and all clinical findings reported in detail. The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology regarding his hip disability.  The examiner must take note of the Veteran's assertions as documented in his March 2009 claim, and during his April 2013 Hearing, attributing his hip disorder to a fall that occurred as a result of his service-connected knee disorder.  The examiner should also take note of the June 2012 and September 2014 VA examination reports.  In answering the questions, the VA physician should specifically discuss whether the Veteran may have fractured or damaged his hip(s) as a result of his reports that he fell in 2010 due to his service-connected knee disorder(s) giving way.  The examiner must provide responses to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the bilateral hip disability is related to active service?

(b) Is it at least as likely as not (50 percent probability or greater) that the bilateral hip disability is due to or the result of the service-connected bilateral knee disabilities?

(c) Is it at least as likely as not (50 percent probability or greater) that the bilateral hip disability was aggravated (increased in severity beyond the natural progress of the disorder) by the service- bilateral knee disabilities?

The examiner must provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


